[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT
The Court has the requisite jurisdiction.
The marriage of the parties is dissolved on the grounds of irretrievable breakdown.
The marriage of the parties was of a short duration. The parties married on January 14, 1992, and separated approximately five and a half years later. There are no children issue of the marriage. The defendant had one child by Mohamed Mhando born February 14, 1998 while the parties were still married. Evidence amply supports an ongoing relationship between the defendant and Mr. Mhando during the course of the marriage. At the time of the parties' marriage, the defendant already had two children by Mr. Mhando, but both children took plaintiff's last name. There was also some testimony that plaintiff contemplated adopting these two children although there is no documentation to support this claim. Defendant claims the plaintiff is equitably estopped from refusing to support the two children born January 29, 1986 and July 29, 1989, respectively. The defendant in this case, however, has the burden of proving same and has failed to do so. There is no evidence that plaintiff mislead the defendant or either of the children. He never acknowledged paternity or told the children he was their father. He never attempted to preclude defendant from seeking child support from their father. There have been no misrepresentations made by the non-biological father and there is no claim that the children relied on any representation. CT Page 686 Defendant never gave up any right to seek support from Mr. Mhando. None of the three components of equitable estoppel have been met, representation, reliance and detainment. Miller v.Miller, 97 N.J. 154, 167, 478 A.2d 351 (1984). This Court has carefully considered the well reasoned decision in W. v. W.,248 Conn. 487, 728 A.2d 1076. The facts in the present case clearly do not establish a finding of estoppel.
The Court has carefully considered all of the statutory criteria in making its determination that no alimony be awarded to the defendant in this case primarily because of the short duration of the marriage and defendant's misconduct. In addition, the Court has also carefully considered the assets of the parties.
Owens, J.